

117 HR 972 IH: Wildlife Refuge Conservation and Recreation for the Community Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 972IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Calvert (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Western Riverside County Wildlife Refuge, and for other purposes.1.Short titleThis Act may be cited as the Wildlife Refuge Conservation and Recreation for the Community Act.2.Establishment of Western Riverside County National Wildlife Refuge(a)In generalThe Secretary of the Interior (in this section referred to as the Secretary), acting through the United States Fish and Wildlife Service, shall establish as a national wildlife refuge the lands, waters, and interests therein acquired under subsection (g). The national wildlife refuge shall be known as the Western Riverside County National Wildlife Refuge (in this section referred to as the Wildlife Refuge).(b)PurposeThe purpose of the Wildlife Refuge shall be—(1)to conserve, manage, and restore wildlife habitats for the benefit of present and future generations of Americans;(2)to conserve species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the California Endangered Species Act (California Fish and Game Code 2050–2068), or which is a covered species under the Western Riverside County Multiple Species Habitat Conservation Plan;(3)to support the recovery and protection of threatened and endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and(4)to provide for wildlife habitat connectivity and migratory corridors within the Western Riverside County Multiple Species Habitat Conservation Plan Area.(c)Sense of CongressIt is the sense of Congress that the Secretary shall seek to acquire land, water, or interests therein (including conservation easements), or sufficient to satisfy the goals established in the Multiple Species Habitat Conservation Plan, within the acquisition boundaries pursuant to this section, including but not limited to those which have been heretofore or may be hereinafter acquired by the Western Riverside County Regional Conservation Authority for Purposes of the Multiple Species Habitat Conservation Plan.(d)Notification of establishmentThe Secretary shall publish notice of the establishment of the Wildlife Refuge in the Federal Register.(e)Acquisition boundariesThe Secretary shall establish the acquisition boundaries of the Wildlife Refuge as the lands and waters within the Western Riverside County Multiple Species Habitat Conservation Plan Area (as depicted on maps and described in the Final Western Riverside County Multiple Species Habitat Conservation Plan dated June 17, 2003).(f)Administration(1)In generalUpon the establishment of the Wildlife Refuge and thereafter, the Secretary shall administer all federally owned lands, waters, and interests in the Wildlife Refuge in accordance with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) and this section. The Secretary may use such additional statutory authority as may be available to the Secretary for the conservation, management, recovery and restoration of fish and wildlife and habitat, the development of compatible wildlife dependent outdoor recreation opportunities, and the facilitation of fish and wildlife interpretation and education as the Secretary considers appropriate to carry out the purposes of this section and serve the objectives of the Western Riverside County Multiple Species Habitat Conservation Plan.(2)Cooperative agreements regarding non-Federal landsThe Secretary may enter into cooperative agreements with the State of California, any political subdivision thereof, or any other person—(A)for the management, in a manner consistent with this section and the Western Riverside County Multiple Species Habitat Conservation Plan, of lands that are owned by such State, subdivision, or other person and located within the acquisition boundaries of the Wildlife Refuge;(B)to promote public awareness of the natural resources of the Western Riverside County Multiple Species Habitat Conservation Plan Area; or(C)to encourage public participation in the conservation of those resources.(g)Acquisition and transfers of lands and waters for wildlife refuge(1)AcquisitionsThe Secretary shall acquire by donation, purchase with appropriated funds, or exchange such lands and waters, or interests therein (including conservation easements), as they become available, that will achieve the purposes of subsection (b), within the acquisition boundaries of the Wildlife Refuge, except that the lands, waters, and interests therein owned by the State of California and its political subdivisions may be acquired only by donation.(2)Transfers(A)In generalThe head of any Federal department or agency, including any agency within the Department of the Interior, that has jurisdiction of any Federal property located within the boundaries of the Wildlife Refuge as described by this section shall, not later than 1 year after the date of the enactment of this Act, submit to the Secretary an assessment of the suitability of such property for inclusion in the Wildlife Refuge.(B)AssessmentAny assessment under subparagraph (A) shall include—(i)parcel descriptions and best existing land surveys for such property;(ii)a list of existing special reservations designations, or purposes of the property;(iii)a list of all known or suspected hazardous substance contamination of such property, and any facilities, surface water, or groundwater on such property;(iv)the status of withdrawal of such property from—(I)the Mineral Leasing Act (30 U.S.C. 181 et seq.); and(II)the General Mining Act of 1872 (30 U.S.C. 22 et seq.); and(v)a recommendation as to whether such property is or is not suitable for inclusion in the Wildlife Refuge, and the reasons supporting the recommendation.(C)Inclusion in wildlife refuge(i)In generalThe Secretary shall, not later than 60 days after receiving an assessment submitted pursuant to subparagraph (A), determine if the property described in such assessment is suitable for inclusion in the Wildlife Refuge.(ii)TransferIf the Secretary determines the property in an assessment submitted under subparagraph (A) is suitable for inclusion in the Wildlife Refuge, the head of the Federal department or agency that has jurisdiction of such property shall transfer such property to the administrative jurisdiction of the Secretary for the purposes of this section.(D)Property unsuitable for inclusionProperty determined by the Secretary to be unsuitable for inclusion in the Wildlife Refuge based on an assessment submitted under subparagraph (A) shall be subsequently transferred to the Secretary for purposes of this section by the head of the department or agency that has jurisdiction of such property if such property becomes suitable for inclusion in the Wildlife Refuge as determined by the Secretary in consultation with the head of the department or agency that has jurisdiction of such property.(E)Public accessIf property transferred to the Secretary under this paragraph allows for public access at the time of transfer, such access shall be maintained unless such access—(i)would be incompatible with the purposes of the Wildlife Refuge;(ii)would jeopardize public health or safety; or(iii)must be limited due to emergency circumstances.